Citation Nr: 0113677	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  94-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected paranoid schizophrenia with special monthly 
compensation for aid and attendance.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1989 to 
September 1991.  He had no foreign or sea service.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1993 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  At that time, the RO 
reduced a 100 percent evaluation assigned for service 
connected schizophrenia to a non-compensable rating and 
terminated special monthly compensation based on aid and 
attendance effective to February 1, 1994.  The Board remanded 
the case in July 1996 and October 1998.


FINDINGS OF FACT

1.  The appellant engaged in fraud in obtaining and retaining 
his 100 percent rating for paranoid schizophrenia and special 
monthly compensation for aid and attendance.  

2.  The appellant failed to cooperate with VA during two 
separate periods of observation and evaluation (O&E) in 
September 1993, and terminated both examinations prior to 
conclusion without good cause.

3.  By letter dated on September 29, 1993, the RO sent to the 
Custodian-in-Fact a pretermination letter regarding the 
proposed discontinuance of the 100 percent rating for 
paranoid schizophrenia and special monthly compensation for 
aid and attendance.

4.  On November 30, 1993, the RO properly discontinued the 
100 percent rating for paranoid schizophrenia and special 
monthly compensation for aid and attendance effective 
February 1, 1994.

5.  The appellant failed to report for VA O&E examination on 
October 4, 1994, and there is no good cause to excuse his 
failure to report for this examination.


CONCLUSIONS OF LAW

1. The RO satisfied the procedural requirements governing 
reduction in ratings prior to reducing the 100 percent rating 
for service-connected paranoid schizophrenia with special 
monthly compensation for aid and attendance.  38 C.F.R. §§ 
3.105(e), 3.655(c)(1) (2000).

2.  Restoration of the 100 percent rating for service-
connected paranoid schizophrenia with special monthly 
compensation for aid and attendance beginning on February 1, 
1994 is denied as the reduction was in accordance with VA law 
and regulations.  38 U.S.C.A. § 5112(b)(9) (West 1991); 
38 C.F.R. §§ 3.327, 3.500, 3.655 (2000); VA O.G.C. Prec. 4-85 
(Sept. 16, 1985); VA O.G.C. Prec. 4-91 (Feb. 13, 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural History and Due Process

The appellant contends that he is entitled to restoration of 
his 100 percent rating for paranoid schizophrenia with 
special monthly compensation for aid and attendance.  The 
record reveals that, by decision dated in March 1992, the RO 
granted service connection for paranoid schizophrenia and 
assigned an initial 100 percent evaluation.  In November 
1992, the RO granted special monthly compensation for aid and 
attendance.

In a letter dated on September 2, 1993, the RO notified the 
Custodian-in-Fact that a medical review of the appellant's 
disability was required by means of a period of observation 
and evaluation (O&E).  As addressed below, the appellant 
failed to complete his scheduled O&E examination.  In a 
letter dated on September 29, 1993, the RO notified the 
Custodian-in-Fact of its proposal to discontinue the 100 
percent rating for paranoid schizophrenia and special monthly 
compensation for aid and attendance.  The letter included an 
advisement of procedural rights regarding the proposed 
reduction, and afforded a 60-day period to respond to the 
proposal.  A similar letter was sent to the appellant's 
proposed legal custodian on September 30, 1993.  In a 
decision dated on November 30, 1993, the RO discontinued the 
100 percent rating for paranoid schizophrenia and special 
monthly compensation for aid and attendance with an effective 
date of February 1, 1994.  Therefore, the Board finds that 
the RO has properly adhered to the due process provisions 
applicable to rating reduction claims.  38 C.F.R. §§ 
3.105(e), 3.655(c)(1) (2000).

The Board next notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law requires VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim and includes other notice and duty to 
assist provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the rating reduction claim on 
appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096-2099 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the appellant and 
his attorney have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  The RO has also associated with the 
claims folder all private and VA clinical records identified 
by the appellant as pertinent to his claim on appeal.  As 
noted on several occasions since September 2, 1993, the RO 
requires a period of O&E to verify the claim on appeal.  As 
addressed in the decision below, the appellant failed to 
cooperate during O&E examinations in 1993 and failed to 
respond to an RO request for O&E in 1994.  See 38 C.F.R. 
§ 3.655(b) (2000).  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (claimant has a duty to cooperate with the RO by 
providing information within his/her control).  On several 
occasions, the RO provided him notice regarding the 
consequences of failing to report for VA examination without 
good cause.  

Furthermore, the appellant has provided argument, medical 
opinions, clinical records and court documents in support of 
his claim.  There can be no additional development in this 
claim without his cooperation and, for reasons discussed 
below, the Board has no reason to believe that any 
cooperation by the appellant will be forthcoming.  The Board 
finds that no reasonable possibility exists that any further 
assistance would aid in substantiating his claim.  Therefore, 
the Board finds that no prejudice accrued to the appellant in 
proceeding to the merits of this case at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

II.  Factual Summary

The pertinent evidence of record reflects that the appellant 
served on active duty from November 1989 to September 1991.  
His service medical records reveal the beginnings of 
"problem behavior" at or around the time he was informed of 
his possible deployment to Saudi Arabia during Operation 
Desert Shield.  By September 1990, there was a documented 
deterioration in his work performance and functioning.  He 
was described as being "evasive withdrawn, with no 
expression," displaying "totally disorganized" thinking, 
and engaging in "bizarre" behaviors.  He sought a 
humanitarian assignment in December 1990 to stay with his 
disabled wife.  He was subsequently considered for two 
Article 15 charges due to being absent without leave (AWOL) 
and altering the cover sheet for his humanitarian deferment 
request.  He was informed of being processed for 
administrative separation in January 1991.  Subsequently, he 
made several attempts to notify higher authorities of a 
conspiracy against him by his commanding officer that was 
part of an "evil empire."  He was administratively 
discharged on April 19, 1991 due to poor work performance and 
a diagnosis of personality disorder, not otherwise specified 
(NOS), with schizoid and passive-aggressive traits.

The record next reflects that the appellant was committed on 
an involuntary status to the Northern Virginia Mental Health 
Institute on April 22, 1991.  He had attempted to alert 
authorities at the Pentagon that an Air Force Major was part 
of a conspiracy that had placed a "contract on his head."  
He was started on anti-psychotic medication and given a 
diagnosis of schizophreniform disorder.  He was transferred 
to the Malcolm Grow U.S. Air Force (USAF) Medical Center on 
April 24, 1991. 

The discharge summary from Malcolm Grow USAF Medical Center 
reveals that the appellant was hospitalized for over a three-
month period.  He was prescribed anti-psychotic medications 
due to active psychotic and paranoid symptoms with complaint 
of bizarre delusions.  Psychological testing was not 
conducted due to the extent of his disorganized thought.  
Careful consideration was made concerning a diagnosis of 
malingering, but the examiners concluded that he demonstrated 
an observable long-term inability to care for himself with 
grossly disorganized thinking throughout his stay.  He was 
transferred to the Charleston, South Carolina VA Medical 
Center (VAMC) in September 1991 for further treatment.  

The appellant continued inpatient care at the Charleston VAMC 
until October 17, 1991.  It was established that he had not 
been deployed to Saudi Arabia.  During his stay, he 
manifested restlessness, slightly slow speech and somewhat 
disorganized thought.  He was described as delusional and 
paranoid with evidence of thought blocking, insertion and 
ideas of reference.  He complained of auditory hallucinations 
and homicidal ideations.  A computerized tomography (CT) scan 
of his head was interpreted as showing marked generalized 
atrophy of the brain with asymmetric enlargement of right 
lateral ventricle greater than left.  Over time, his sedation 
level and psychotic symptoms improved while his Haldol 
prescription was decreased.  He had two custody passes in 
October 1991 which he claimed went well with the exception of 
some confusion and one person being scared of him.  He was 
discharged with a diagnosis of paranoid schizophrenia.

The appellant filed his original claim for compensation for 
"acute paranoid schizophrenia" in October 1991.  A VA 
clinical record that same month noted CT findings of cerebral 
atrophy and manifestations of marked tardive dyskinesia due 
to Cogentin.  He complained of easy confusion, restlessness 
which interfered with sleep and wandering at night.  He was 
reportedly very dependent upon his wife for driving and 
constant supervision.  He was given an impression of 
marginally controlled paranoid schizophrenia with cerebral 
atrophy and tardive dyskinesia by Cogentin.

The record shows that the appellant matriculated to 
Fayetteville Technical Community College (FTCC) in January 
1992.  He earned a 4.0 average, or "A" grade, in the 
subjects of Algebra I and American Government for this 
semester.  

In March 1992, the appellant began classes in Algebra II and 
General Sociology at FTCC.  He earned a 4.0 average in both 
classes.  He again earned a 4.0 average in College Algebra, 
Macroeconomics and Composition I in the summer of 1992.  He 
began classes of Western Civilization I and Pre-Calculus on 
September 9, 1992.

On September 22, 1992, the appellant underwent a VA 
psychiatric consultation at the Fayetteville, North Carolina 
VAMC.  At that time, his wife reported him to be out of 
contact with reality and requiring total assistance with 
activities of daily living (ADL).  He ate only when served 
and required assistance with bathing and dressing.  He 
defecated and urinated in the corner of his house and wore 
incontinence briefs.  He talked to himself and continued to 
think he was on a spy mission to eliminate an evil cult.  He 
was on a heavy dose of daily medication, which included 40 
milligrams (mg.) of Haldol, 60 mg. of Restoril, 4 mg. of 
Cogentin and 4 mg. of Lorazepam.  On mental status 
examination, he appeared regressed, very paranoid and 
autistic.  He repeatedly asked his wife "who am I and what 
am I doing here."  He refused to answer any questions asked 
and absorbed himself doodling with crayons on a piece of 
paper.  He refused to sit and, like a small child, he 
constantly asked to leave the office.  He requested 
identification from the doctor to prove his legitimacy.  He 
appeared to be scared and required encouragement and soothing 
from his wife to calm down.  He had no insight or judgment 
into his problems.  He was given a diagnosis of chronic and 
severe paranoid schizophrenia with an assessment that he was 
permanently and totally disabled, unable to care for himself 
and incompetent to handle his funds.

By means of a VA Form 21-2680 filing received in October 22, 
1992, the appellant filed a claim for housebound status or 
permanent need for aid and attendance.  The VA examiner who 
conducted the 1992 consultation certified a diagnosis of 
chronic and severe paranoid schizophrenia with an assessment 
that the appellant required constant supervision and 
attendance to his daily needs.  In a rating decision dated on 
November 9, 1992, the RO granted special monthly compensation 
due to the need for aid and attendance as well as entitlement 
to benefits under 38 U.S.C., Chapter 35 (Survivors' and 
Dependents' Educational Assistance available to dependents of 
a totally and permanently disabled veteran).  The RO also 
declared the appellant incompetent for VA purposes.

By means of a VA Form 21-4138 filing received on November 23, 
1992, the appellant transferred his power of attorney to his 
wife by claiming he had episodes of confusion due to his 
illness.  Two days later, he completed the subjects of 
Western Civilization I and Pre-Calculus I at FTCC.  He earned 
a 4.0 average in both subjects. 

By means of a VA Form 21-4138 signed on January 5, 1993, the 
appellant's wife filed a claim for special monthly 
compensation due to being housebound on the appellant's 
behalf.  At that time, she asserted that her husband was 
unable to travel due to his condition.  An accompanying 
medical certificate reported that he continued to manifest 
confusion, fear and autism.  He was incontinent of urine and 
feces and totally mentally incapacitated.  The examiner also 
stated that traveling would be deleterious to his health.

A January 15, 1993 letter from the mathematics instructor at 
FTCC states that the appellant was one of 4 students, in a 
class size of 21, to receive an A in Pre-Calculus I during 
the fall quarter of 1992.  The instructor commented that he 
was a "quiet and attentive student who consistently 
applie[d] himself to the task of mastering the subject.  He 
made A's on all five unit tests and the final exam."  This 
instructor also indicated an opinion that the appellant had 
the ability to be successful in future studies of 
mathematics. 

On February 11, 1993, the appellant participated in Adult 
Basic Education testing at VA's Vocational Rehabilitation 
Service.  He scored better than 12th grade level in reading, 
math and language.  On April 1, 1993, he was notified of his 
acceptance in the pre-engineering program at the University 
of South Florida (USF).  He was scheduled to begin classes in 
May 1993.

On April 7, 1993, the appellant underwent VA counseling for 
eligibility and entitlement to training and rehabilitation 
benefits.  He arrived early for his scheduled appointment 
dressed in a suit and tie.  He seemed oriented to person, 
place and time, and a "[r]apport was easily established."  
He claimed to be 100 percent service connected for "combat 
stress" and "petrotoxicity."  He was interested in a May 
12, 1993 start for his digital electrical engineering degree 
at USF.  On this same day, he was seen at another department 
of the RO requesting a letter of recommendation for a 
driver's license as well as a Certificate of Eligibility for 
VA Home Guaranty Loan.  At that time, he was noted to be 
well-dressed and well-mannered.  He showed no signs of 
physical or mental disability.  In fact, he was observant 
enough to correct a transcription error by RO personnel.  His 
wife was also observed to have attempted to obtain a 
Certificate of Eligibility for VA Home Guaranty Loan under 
her maiden name S L S.  It was noted that both "pretended 
not to know each other while they were here."  

On April 9, 1993, the RO requested a field examination to 
investigate the possibility of fraud.  On April 19, 1993, the 
appellant filed a VA Form 28-1902 requesting counseling for 
attending school in the field of electrical engineering.  He 
was concerned with the VA benefits and programs available to 
help him.  He indicated that he read about "electronics and 
other related issues" during his spare time.  He desired a 
job "that involved troubleshooting and thinking."  He least 
liked "boring repiticious tasks and jobs that required 
little or no thinking."  He described his current disability 
as "combat stress and petrol toxicity."  He stated that "I 
do not feel my disability limits what I can do in the field 
of electronical engineering."  He did state that "I may 
have trouble with p[hy]s[i]cally stressful or repit[it]ious 
tasks."

On April 22, 1993, Mrs. O again requested that her husband be 
evaluated for a permanent and total rating.  She asserted 
that he manifested severe autism.  She also requested 
cancellation of future examinations because her husband 
allegedly displayed erratic and unpredictable behavior when 
confronted with new situations.  She also noted that she was 
handling his claim and care due to his incompetency.  In 
support of the claim, she submitted an April 13, 1993 letter 
from the Staff Psychiatrist at the VA Mental Hygiene Clinic.  
This examiner confirmed the diagnosis of paranoid 
schizophrenia by noting previous findings of extensive 
central nervous system damage thought to be consistent with 
the schizophrenia diagnosis.  His mental status was described 
as non-verbal and drawing meaningless colored pencil marks.  
He was totally dependent upon his wife who reportedly managed 
his behavior with a system of awards identical to her 
management of her infant children.  The examiner considered 
him to be totally and permanently disabled.

A May 6, 1993 Composite Initial Evaluation conducted by the 
Tampa General Rehabilitation Center reveals the appellant's 
report of having "little or no memory" regarding his 
medical discharge from service.  He did remember specializing 
in weapons troubleshooting in service and teaching trainees.  
Following his discharge, he attended classes at FTCC where he 
achieved a cumulative grade point average of 4.0.  
Avocationally, he preferred anything related to electronics 
and science and enjoyed television programs, books and 
magazines relating to those subjects.  He spent a great deal 
of his free time reading.  The vocational counselor noted 
that previous examination findings of incontinence of bowel 
and bladder and acting in an extremely immature fashion was 
in "direct opposition" to his academic performance during 
the same time period.

The May 6, 1993 Composite Initial Evaluation documents that, 
during the initial interview, assessment and follow-up, the 
appellant appeared well-oriented to person, place and time.  
He was also well-groomed and behaved in an appropriate 
manner.  His thought content as expressed in his speech was 
coherent and appropriate.  He exhibited some insight to his 
condition, although he readily admitted he did not fully 
understand what had happened to him.  His reasoning ability, 
as exhibited in testing, appeared to be excellent.  He denied 
being under doctor care or supervision.  He also denied 
taking any prescription medication.  He stated that his wife 
observed him and was willing to cooperate with treatment if 
deemed necessary.  He did manifest motor coordination 
problems which resulted in a vocational handicap for fine 
electronic work.  He also appeared to have a significant 
vocational handicap in terms of working under pressure or 
under toxic conditions as evidenced by his inability to serve 
in his usual capacity in service.  While it was unlikely that 
he would be successful in a production oriented electronics 
technology position, he appeared capable of higher 
intellectual functioning positions such as his stated choice 
of electrical engineer.  It was recommended that he begin 
classes at USF in pursuit of his Electrical Engineer degree.

On May 13, 1993, the RO notified the appellant that a 
psychiatric examination was required before his 
rehabilitation need could be established and a plan for 
training developed.  He was expected to receive notification 
from the J. Haley Hospital.  On May 17, 1993, he appeared 
unannounced at the RO claiming he had not received a letter 
requesting his psychiatric examination.  He was given a copy 
of the notification and advised that therapy was dependent 
upon the comprehensive examination.  Later in the day, he 
phoned the RO claiming that he had informed him that training 
could proceed, but was advised again that a final decision 
was dependent upon the examination.  He agreed to comply at 
that time.

On May 18, 1993, the RO contacted the appellant's wife at her 
home.  She excused entry as her house was going through a 
spring-cleaning.  The RO advised her that the purpose of the 
visit was to evaluate her ability to continue functioning as 
her husband's fiduciary.  Her husband was observed unattended 
in the pool area at which time he appeared well groomed and 
neatly attired.  The RO discussed with him the purpose of the 
visit.  He appeared ambulatory and capable of performing the 
activities of daily living without difficulty.  He was very 
quiet and withdrawn with a blunted affect.  He expressed an 
interest in vocational rehabilitation.  He engaged in direct 
conversation and was well-oriented to person, time, place and 
responses.  His wife claimed he was a Desert Storm veteran 
and was concerned with his petroleum toxicity.  She appeared 
to be nervous concerning the continuation of benefits.

In a letter signed on May 18, 1993, the appellant wrote to 
the VA Vocational and Rehabilitation service the following 
letter:

"Thank you for helping me to decide on a career 
goal in engineering.  I only regret that it is 
at this time that due to personal interests 
such as golfing and traveling and that I would 
like to enjoy my wife and my children with more 
quality time.  I've read the college syllabus 
for classes that engineers take and I can see 
how little time I would have for golf and 
traveling.

I am interested however in pursuing the goal to 
become an electronics digital engineer at a 
later date.  I am now going on a sabbatical to 
continue my other pursuits.  

I'll contact you in the regional office when I 
feel the time is appropriate.  I've noted an 
appointment on August 10 but feel that I have 
other plans and will not be able to attend.  So 
please put me on interrupted status and I will 
enjoy my sabbatical."

Also on May 18, 1993, the appellant filed a VA Form 21-4138 
filing requesting that his spouse continue as his 
beneficiary.  At this time, he submitted documentation 
showing that he shared an electric bill with S S.  

On May 21, 1993, the appellant's wife presented to the RO in 
an effort to reinstate her husband's compensation.  She 
claimed her husband had been left asleep in the car, and 
refused the RO's offer to visit him by claiming he would be 
frightened to see a stranger approach.  She agreed to bring 
him into the office but warned that he had behavior problems 
and acted like a child.  He presented to the RO office 20-
minutes later with an uneven gaited shuffle and looking 
constantly at the ground just ahead of his feet.  He held his 
wife's hand like a child.  They were taken to a private 
office and offered a chair.  He did not speak or make eye-
contact.  He walked to the wall, put his back against it and 
slid to the floor.  She stated that he would rather sit on 
the floor.  She produced a lined tablet and a box of crayons 
and he proceeded to color back and forth on the page until he 
had completely covered the entire page with three different 
colors.  She produced a military identification card 
confirming his identity.  She started the conversation in a 
normal manner but pleaded and cried when she did not get what 
she wanted.  She pretended not to understand or ignore things 
with which she did not agree.  She was advised that 
compensation would not be resumed until a proper fiduciary 
was appointed.  Because of the suspicious display of 
behavior, a witness was secured to observe their departure.  

A May 21, 1993 RO Report of Contact from the witness records 
observing the appellant and his spouse leave the RO hand in 
hand.  He walked hand in hand with his wife and a bowed head 
until they halfway down the hill alongside the outside of the 
VA building.  At that point, he broke holding hands and 
reached into his wife's canvas handbag to place his plastic 
bubble.  They began talking back and forth and crossed the 
street to a small burgundy colored hatchback car located at 
the South Carolina Commerce Building parking lot.  He opened 
the hatchback and placed her bag in the back.  He then 
proceeded to unlock and enter the driver's side of the car 
while his wife got into the passenger side.  He drove off a 
minute later.

A June 2, 1993 RO Report of Contact noted that the 
appellant's wife had managed to get past security and wander 
around the RO facility.  Her husband was observed waiting in 
the lobby.  By means of a VA Form 21-4138 filing signed on 
June 3, 1993, the appellant requested that his mother-in-law 
undergo field examination for appointment as his legal 
guardian.

On August 23, 1993, the appellant signed an "Application for 
Survivors' and Dependents' Educational Assistance" being 
claimed on his wife's account.  He certified his expected 
enrollment at Hillsborough Community College that same month 
in pursuit of a degree in electronic engineering.  The RO 
received this document on September 14, 1993.

On September 2, 1993, the RO notified the Custodian-in-Fact 
that a medical review of the appellant's disability was 
required by means of a period of O&E.  At this time, the RO 
advised the Custodian-in-Fact as to the consequences of 
failing to report for VA examination as follows:

"It should be impressed upon the veteran the 
necessity for him to report as scheduled.  If, 
for any reason, he fails to report for this 
evaluation, payment of disability compensation 
will be suspended, and not resumed until after 
an evaluation, such as described above has been 
completed and the results reviewed by this 
office."

On September 16, 1993, the appellant was admitted to the 
Charleston, South Carolina VAMC.  His wife requested his 
admission due to a "humanitarian mission."  She later 
admitted that her stated goal for hospitalization was to 
obtain an evaluation for aid and attendance benefits.  At the 
time of presentation, he was mute and unable to describe any 
of his current problems or assist in determining his own 
needs.  However, he was capable of following simple commands.  
His wife provided much of the presentation history which 
included a detailed three-page summary of care.  She asserted 
that he required total personal hygiene care such as oral 
hygiene, bathing, dressing, washing hair, shaving and 
toileting needs.  She changed his diapers "every 4-6 hours" 
due to bowel and bladder incontinence.  His diet consisted of 
warm cooked cereal and 6 cans of Ensure daily with a 
supplement of applesauce daily.  Her care notes stated that 
he "need[ed] to be fed through a straw."  She reported that 
he was autistic and excitable at times.  He calmed down if 
given a book or magazine, but he could not be touched or 
crowded.  She provided picture books for his hospital stay.  
She warned that restraints would scare him and that seclusion 
would intensify his fears and withdrawal.  He enjoyed walking 
outside with a responsible person 2 to 3 times per day.  He 
enjoyed television, especially cartoons, radio, coloring, 
drawing and his family.  Her description of his behavior, 
recreation and health care needs was noted to be poorly 
described temporally as she was unable to provide any time 
frame as to when the problems first began or worsened.

On initial mental status examination, the appellant was 
cooperative but limited due to complete expressive aphasia.  
He was able to follow simple commands such as following the 
examiner to the exam room as well as showing indications of 
wants and desires.  He displayed some bizarre behavior on the 
day of admission including laying on the floor and odd eye 
movement without apparent physical or opthalmalgic 
disturbance.  He was noted to have frowned inappropriately 
during the exam.  His thought processes and content were 
unclear.  His mood was subjectively unknown but appeared to 
be stable and absent anger or frustration.  His affect was 
completely flat but stable.  His memory, concentration and 
other cognitive signs were untestable but he seemed to attend 
to the examination well.  His judgment and insight were 
unknown.

During his hospital course, the appellant was noted to 
display inconsistent behavior in the presence of his wife.  
As such, a multi-disciplinary team determined that his 
evaluation would be more efficient and specific with a no 
visitor period for several days.  His medications were 
discontinued to establish a baseline.  His evaluation 
consisted of close observation for changes in behavior and 
symptoms assessment in order to make a diagnosis, a gathering 
of information from all psychiatric facilities and resources 
available, multiple laboratory studies, a review of the 1991 
head CT scan with consideration of repeat CT scan if 
indicated, consideration of the need for neurology 
consultation, urology consultation to address the enuresis 
and encopresis and consideration of a sodium Amytal 
interview.  The results of the evaluation determined that his 
behavior, including mutism, enuresis and encopresis, were not 
consistent with any known psychiatric diagnosis under Axis I.

A social work summary revealed that the appellant's wife 
described her husband as nonfunctional requiring assistance 
with all activities and "almost mute since 'the end of 
1992.'"  She also stated that he was a "fulltime job" and 
needed a day treatment program.  She detailed a list of what 
he ate, how he was assisted and the activities he liked such 
as coloring and watching cartoons.  In the words of the 
examiner, "she stated that he [was] functioning at the 
bottom level of Maslow's hierarchy of needs and that his 
thought processes [were] such that he [could not] understand 
higher level thinking."  She reported that he had been that 
way since discharge.  An interview with the RO official who 
saw the appellant during the September 21, 1993 visit stated 
that he had "walked into his office carrying a beach ball 
pressed against his leg, staring blankly at the floor, 
walking with a shuffling gait, never speaking a word.  He sat 
on the floor with crayons and pad, making nondescript marks 
for one hour while Ms. O described his infantile behavior and 
how she changes his diapers, etc."  The report also 
described the witness account of him changing his gait, 
placing the beach ball in his wife's bag and driving a car 
after he left VA premises that day.  An interview with his 
parents revealed that they were unaware of his discharge from 
the Air Force and that he had any children.  He was last seen 
the previous Thanksgiving at which time he seemed anxious but 
generally himself.  He last talked to his father one month 
previously at which time he sounded normal and discussed 
buying a new car and home.

The O&E report concluded that information obtained from other 
sources, which included service medical records, the Virginia 
State Hospital, Andrews Air Force Base, the Charleston VAMC, 
the Tampa General Rehabilitation Center, private treatment 
records from Dr. K., a social work study and statements from 
RO personnel and his parents, showed inconsistencies which 
ruled out the diagnoses of schizophrenia, substance abuse 
disorder, organic mental syndrome, developmental disorder, 
functional encopresis and functional enuresis.  His 
laboratories were normal and his encopresis and enuresis 
quickly resolved without treatment.  He began to feed himself 
and was not in need of self-care as depicted by his wife.  
Given the broad inconsistencies and confusing presentation, 
he underwent a sodium Amytal interview which was well 
tolerated without complications.  The results of the 
interview were well detailed and of a mixed-nature.  It was 
determined that he was able to speak and he gave responses 
which lent support to the diagnosis of malingering.  He was 
initially non-verbal but, upon awakening, became very verbal.  
He indicated that he golfed for fun and had done so two weeks 
previously.  He stated his parents died when he was 18.  He 
was studying computers at Fayetteville.  His wife did not 
feed him.  It was noted that a compilation of his home life, 
past psychiatric history and inconsistencies were well 
summarized in the social work summary.  His original CT scan, 
which was reviewed by the Chief of Radiology, showed evidence 
of mild atrophy that, while greater than may be expected for 
his age, was not "impressive" and showed "no indications 
of relationship with a (diagnosis of) schizophrenia."  A 
neurological examination was deemed unnecessary secondary to 
non-focal neurological findings, an essentially normal head 
CT and resolution of his incontinence and mutism.  There was 
no indication for further laboratory work or pharmacological 
intervention during his hospitalization.

Following numerous meetings, the multi-disciplinary team came 
to the following conclusions:

"It was felt that the patient's presentation 
was completely in line with the diagnosis of 
malingering.  The patient exhibits intentional 
production of false and grossly exaggerated 
psychological and physical symptoms motivated 
by external incentives which were outlined in 
the patient's records obtained by the Social 
Worker  ...  Primarily these include possible 
avoidance of military conscription and duty, 
avoidance of work, obligations, better living 
conditions and securing greater financial 
support.  The objective findings of this 
patient's behaviors were atypical and 
incongruent with any definitive psychiatric 
diagnosis and the wife's stated perceptions of 
his behaviors were inaccurate and exaggerated.  
There was a lack of cooperation by the 
patient's wife during the assessment and 
diagnostic evaluation with falsification of the 
patient's past history, including psychiatric 
and social history.  Due to this lack of 
compliance it was difficult to make definitive 
diagnoses on Axis II but it was apparent to the 
treatment team that the patient had a probable 
personality disorder, mixed type, NOS.  
Following the evaluation and the confirmation 
of the diagnosis it was felt that a multi-
disciplinary team meeting to present the 
information to the patient was indicated.  The 
above information was presented.  Patient 
indicated that he wished to be discharged and 
though the patient was informed of the burden 
and benefits of proposed treatments, 
specifically a clarification of personality 
disorder and assistance in resolving issues 
concerning the diagnosis of malingering, he 
refused and elected to be discharged.  Patient 
assessed competent by the treatment team and 
therefore the patient was discharged in good 
faith to seek further care as arranged per the 
patient's preference by himself and his wife, 
however the patient was made aware that the 
negotiated return to the VA Medical Center for 
further possible therapy remained available."

He was discharged on September 24, 1993.

During his hospitalization on September 18, 1993, the 
appellant signed a VA Form 21-4138, prepared by his wife, 
which requested aid and attendance benefits.  He was 
reportedly severely autistic and engaged in erratic and 
unpredictable behavior when confronted with new situations.  
Accompanying this document was a copy of his September 22, 
1992 psychiatric consultation at the Fayetteville VAMC.  An 
attached letter prepared by Mrs. O claimed that her husband 
received tremendous stress during his participation in Desert 
Storm.  She stated that his doctors had determined him to be 
totally and permanently disabled with CT scan findings of 
extensive central nervous system damage consistent with 
schizophrenia.  He had trouble with inappropriate behavior 
and self-care deficit.  At this time, she requested that he 
be scheduled for VA compensation and pension (C&P) 
examination.  

On September 26, 1993, the appellant was admitted to the 
North Chicago, Illinois VAMC following a claimed 4-day 
decompensation period.  His presenting history, provided by 
himself and his wife, was described as containing multiple 
uncertainties.  She reported the existence of almost 
continuous symptoms since his discharge from service.  He 
presented as agitated with frequent rocking movements.  His 
affect was decreased in range and increased in intensity.  He 
was unstable with a markedly suspicious and guarded mood.  
His speech was hyperverbal with occasional nonsequiture and 
tangential responses with perseveration of theme regarding 
cults and snakes.  He had secondary delusional ideation and 
reported auditory experiences of thought broadcasting.  He 
was uncooperative for cognitive testing.  His hospital course 
was described as "inconsistent and dramatic."  A history 
was obtained which included his service medical records and 
the September 1993 VA O&E evaluation.  The staff intervened 
to inform his wife of the necessity of detailed observation 
and evaluation with fewer visits from her.  A day later the 
appellant was seen to have thrown some chairs in a room 
shouting about rats.  He was given sodium Amytal which 
resulted in relief of his agitation as well as behavior which 
revealed he was not hurting himself.  In this respect, he was 
hitting himself on the chest and face and would start off 
attempting to hit himself very strongly however, when the 
hand reached the face, it would slow down.  He left the next 
day against medical advice.  It was noted that there was no 
information confirming that his wife was his legal guardian 
as claimed.  He was given an Axis I diagnosis of rule out 
psychotic disorder, NOS and an Axis II designation of 
personality disorder, NOS.

On September 30, 1993, the appellant was admitted to the 
Chicago Lake Shore Hospital due to complaint of a one week 
period of paranoia, auditory hallucinations (AH), visual 
hallucinations (VH) and agitation since discontinuing his 
medications.  He reported being maintained on Mellaril, 
Lorazepam, Cogentin and Temazepam.  On mental status 
examination, he was sedated and uncooperative with questions.  
He moaned most of the time and was considered a poor 
historian.  He was given medications per a diagnosis of 
schizophrenia not otherwise specified (NOS).

In December 1993, the appellant was involuntarily admitted to 
Tampa General Hospital University.  He reported increased 
auditory and visual hallucinations after running out of 
medication.  He was acting bizarre with paranoid delusions 
that an evil empire was out to harm him by cutting his 
fingers and poking his eyes.  He did not want to take his 
medication because he felt it was a poison.  He complained of 
seeing spiders and feeling them crawl on his arms.  His wife 
provided his social history.  On admission, he was disheveled 
and wearing diapers underneath his sweatpants because of 
urinating and defecating.  He was agitated, pulled at his 
restraints, and constantly shouted "scare-crow" in a 
frightened tone.  His thoughts were disorganized and focused 
on delusional preoccupations.  He was responding to auditory 
hallucinations.  He showed poor progress the first ten days 
despite increased dosages of Haldol and regular doses of 
Cogentin and Propranolol.  A CT scan of the head showed no 
evidence of intracranial abnormalities.  His wife was 
counseled on his poor progress which included severe 
delusions, auditory, visual and tactile hallucinations, poor 
personal hygiene, urinating and defecating his diapers and 
not eating hospital food.  His wife severely opposed a plan 
at State hospitalization or use of Clozaril, and stated that 
he would better in all areas within one week by talking to 
her.  He was placed on an increased dosage of Haldol as well 
as Ativan.  He was also started on behavioral program for 
toileting as well as sleep and eating pattern documentation.  
He had a significant improvement in all areas with only 
minimal complaint of auditory hallucinations.  The 
psychiatric team felt that he had continued "coaching" by 
his wife on what to say, and he would answer questions in a 
"rehearsed and robotic way."  

At the time of discharge, the psychiatric team felt that it 
would not be in the appellant's interest to be released to 
custody of his wife.  In this respect, it was noted that she 
had lied on "multiple occasions," to include claiming that 
she was the legal guardian.  His mental status on discharge 
was significant only for some shaking of both lower 
extremities, flat affect, monotone speech and slight auditory 
hallucinations.  He was given a diagnosis of chronic paranoid 
type schizophrenia.

In a letter dated on February 25, 1994, H.S., M.D., certified 
that the appellant was under his care for treatment of 
chronic schizophrenia.  He was considered totally and 
probably permanently disabled because of the intensity of his 
illness.  He was unable to concentrate with very poor 
attention span and extreme distractibility.  He continued to 
have auditory hallucinations and was unable to function in 
any capacity.  He also could not take care of his ADL's 
without ongoing aid and attendant care.  Dr. H.S.' clinical 
records dated that same day notes that the appellant's wife 
did not want him to talk to anyone nor give any out any 
information.  She was described as "evasive" when asked 
what was going on.

A March 9, 1994 psychiatric report by J.Z., M.D., reveals the 
appellant's continued complaint that an evil empire was out 
to harm him by cutting his fingers, poking his eyes and 
poisoning his food.  He complained of confusion and poor 
memory as well as chronic auditory hallucinations.  He 
appeared very restless in his chair with frequent shifting of 
his legs and playing with his hands.  His speech was sparse 
and his responses were vague.  His though processes were 
logical.  His affect was markedly paranoid and anxious but 
not nondysphoric and stable.  There was no evidence of 
suicidal thoughts.  There was strong evidence of delusions, 
hallucinations and paranoia.  He was oriented to person, time 
and place.  His cognitive functioning was grossly intact but 
not formally tested.  He was given a diagnosis of paranoid 
type schizophrenia with notations of marked akathisia.

A March 11, 1994 RO Report of Contact reveals that the 
appellant's parents presented for a hearing on his behalf.  
They presented an undated and unsigned copy of an emergency 
order of appointment of temporary guardianship which required 
validation by District Counsel.  The RO supervisor left his 
office to visit District Counsel and, upon his return, he 
found the appellant's wife in his office.  A hearing was 
rescheduled pending receipt of additional records.  
Thereafter, the RO supervisor was unable to locate the 
September 1993 O&E report he had reviewed in the claims 
folder prior to the appearance of the appellant's parents.  
The RO supervisor stated "[t]he only time the file was alone 
was when I left the office at approximately 8:15 to go [to] 
District Counsel for an opinion and when I returned the wife 
of the veteran was in my office.  I did ask the parents 
specifically, when I could not find the report whether or not 
anybody other than myself, reviewed the file while I was out 
of my office.  Both parents said that they were not aware of 
anyone reviewing the file.  I do know the O&E examination was 
in the record prior to the veteran's parents and the 
veteran's wife appearing at this office."

The Board's review of the claims folder reveals that, on 
September 22, 1993, the RO received by facsimile transmission 
a 3-page document representing the VA Social Work Summary 
conducted at the Charleston VAMC on September 20, 1993.  On 
September 27, 1993, the RO received via facsimile 
transmission a 7-page document from the Charleston VAMC.  
However, there is no such documents from the Charleston VAMC 
associated with the facsimile receipt.  The record does show 
that the September 1993 O&E report, which was later 
associated with the claims folder, is a 7-pages document.

In May 1994, the appellant's representative canceled a 
scheduled hearing due to the appellant's health.  A 
supporting letter from Dr. H.S. certified that the appellant 
was unable to represent himself regarding his hearing, and 
that to do so would cause him stressors which he could not 
tolerate without worsening his condition.  Subsequent 
treatment reports from Drs. A.F.C. and T.A. reveal monthly 
visitations and assessments regarding his psychiatric status.  
These reports describe severe cognitive function impairment 
due to chronic psychosis.  A July 27, 1994 notation stated 
"[t]his is one of the worst schizophrenic disorders I have 
ever seen" and that he "behaves in a childlike and 
regressed manner like a 2-year old boy." 

In an August 1994, the RO determined that the facts of the 
appellant's case required his evaluation by O&E examination.  
On August 31, 1994, the RO informed the Custodian-in-Fact 
that arrangements were being made to examine the appellant, 
and that the appellant's failure to report for examination 
could result in disallowance of his claim.  On September 9, 
1994, the VAMC in Madison, Wisconsin sent a letter to the 
appellant requesting him to schedule his inpatient admission.  
A similar letter was sent to his Custodian-in-Fact on October 
4, 1994.  However, neither the Custodian-in-Fact nor the 
appellant responded to the scheduling request, and the 
examination was canceled due to failure to report.  A 
November 1994 RO rating decision noted that his failure to 
report for O&E examination.

In a letter received in January 1995, the appellant's 
representative indicated that the appellant was willing to 
submit to VA examination and social industrial survey subject 
to the caveat that his private examiner was of the opinion 
that the stressors of continued testing would worsen his 
condition.

In a letter dated in July 1995, C.S-G., Ph.D. provided 
opinion that the appellant's service connected mental 
impairment rendered him unable to secure or follow a 
substantially gainful occupation, exclusive of his age and 
non-service connected disability.  This opinion was based 
upon 18 identified separate and independent medical sources, 
but did not include review of the appellant's vocational and 
rehabilitation file, the RO witness reports nor the September 
1993 VA O&E reports.

In letters dated in August 1997 and February 1998, Dr. H.S. 
stated that the appellant continued to be in his care for 
chronic schizophrenia.  Dr. H.S. also gave a new diagnosis of 
post-traumatic stress disorder (PTSD) with onset of illness 
in 1990.  It was stated that he continued to manifest 
positive and negative symptoms of schizophrenia, to include 
inability to concentrate, poor attention span, 
distractibility, inability to take care of himself and short 
attention span.  He was deemed permanently and completely 
disabled.

In a letter dated on February 18, 1999, the RO provided the 
appellant and his representative the regulatory criteria of 
38 C.F.R. § 3.655 (Failure to report for Department of 
Veterans Affairs examination.)  In letters dated in December 
1999 and March 2000, Dr. H.S. certified that the appellant 
was now competent to handle his activities of daily living, 
personal affairs, personal finances and parenting 
responsibilities.  

III.  Legal Analysis

In a decision dated on November 30, 1993, the RO discontinued 
the 100 percent rating for paranoid schizophrenia and special 
monthly compensation for aid and attendance with an effective 
date of February 1, 1994.  Accordingly, the appellant seeks 
restoration of his VA compensation benefits for the time 
period beginning on February 1, 1994.  The Board has 
identified independent bases for disallowing his claim for 
restoration of benefits since February 1, 1994.  The Board 
has also identified a third independent basis for disallowing 
his claim for restoration of benefits since October 4, 1994.  

A.  Reduction due to Fraud

The authority for assigning an effective date for a reduction 
or discontinuance by reason of an erroneous award based on an 
act of commission or omission by the beneficiary, or with 
beneficiary's knowledge, is found in 38 U.S.C.A. 
§ 5112(b)(9).  See also 38 C.F.R. § 3.500 (2000).  This 
statutory provision is applicable to cases where an erroneous 
award has been based upon a fraudulent commission or omission 
by the payee.  See Vde de Ventigan v. Brown, 9 Vet. App. 34 
(1996) (upholding Board severance of service connection for 
the veteran's cause of death where award was based on the 
submission of a patently false death certificate by the 
appellant (payee)).

VA General Counsel has noted that the legislative purpose 
behind 38 U.S.C.A. § 110 was to provide emotional security to 
veterans, who had come to rely upon VA compensation for a 20 
year period or greater, that a reduction in their monetary 
benefits would not occur notwithstanding the fact that the 
award may have been based on error or a showing that material 
improvement had been shown.  VA O.G.C. Prec. 4-85 (Sept. 16, 
1985).  However, this legislative protection does not adhere 
to a veteran who obtained his/her award based on fraud.  

VA General Counsel has noted that the term fraud, as used in 
38 U.S.C. § 110, is not specifically defined by statute or 
regulation.  There is a definition of fraud under 38 C.F.R. 
§ 3.109(a), but VA General Counsel has concluded that such 
definition is limited to the forfeiture penalty provisions.  
Rather, the definition of fraud for purposes of 38 U.S.C.A. 
§ 110 is to be derived from the traditional, judicially 
evolved concept of fraud.  For example, the following 
definition of fraud from Black's Law Dictionary (rev. 5th ed. 
1979) was noted to be as complete and enlightening as any:

"an intentional perversion of truth for the 
purpose of inducing another in reliance upon it 
to part with some valuable thing belonging to him 
or to surrender a legal right.  A false 
representation of a matter of fact, whether by 
words or by conduct, by false and misleading 
allegations, or by concealment of that which 
should have been disclosed, which deceives and is 
intended to deceive another so that he shall act 
upon it to his legal injury."

In VA O.G.C. Prec. 4-85, VA General Counsel concluded that a 
finding of fraud must be affirmatively established for each 
of the following elements:

(1) knowledge of facts upon which payments are 
based; 
(2) knowledge of change in circumstances; 
(3) knowledge that change in circumstances 
removes eligibility for some or all of the 
benefits being paid; 
(4) failure to advise the agency of change in 
circumstances with the actual intention of 
receiving or obtaining the payments ; and 
(5) actual receipt or retention of payments or 
increased payments as a consequence of the 
intentional failure to disclose.

In March 1992, the appellant accepted a 100 percent rating 
for paranoid schizophrenia on the basis that he was totally 
disabled due to his paranoid schizophrenia.  The March 1992 
rating decision advised him that his award was based upon 
service medical records, a statement from Dr. W.C. and VA 
clinical records from the Charleston VAMC.  These records 
essentially showed his in-service and post-service 
hospitalization for paranoid schizophrenia with notations 
that he exhibited disorganized thought.  In November 1992, he 
accepted a grant of special monthly compensation for aid and 
attendance as well as a finding that he was incompetent for 
VA purposes.  The November 1992 rating decision advised him 
that award was based upon records from the Fayetteville, 
North Carolina VAMC.  These records purportedly showed that 
he was out of contact with reality and required total 
assistance with his ADL's.  Clearly, the appellant had 
knowledge of facts upon which his 100 percent rating for 
service-connected paranoid schizophrenia with special monthly 
compensation for aid and attendance was based. 

The evidence shows that the appellant was acutely aware that 
his psychiatric status following his immediate post-service 
hospitalization had improved to such an extent that he was no 
longer entitled to his 100 percent rating for service-
connected paranoid schizophrenia.  He was also acutely aware 
that he was not entitled to his award for special monthly 
compensation due to aid and attendance in November 1992.  His 
omissions and commissions belie this fact.  Beginning in 
January 1992, he withheld from the RO and his VA examiners 
the fact that his mental acuity had improved to the extent 
that he enrolled for classes at FTCC.  He subsequently 
withheld transcripts which would have revealed a 4.0 average 
in the subjects of Algebra I, American Government, Algebra 
II, General Sociology, College Algebra, Macroeconomics and 
Composition I, Western Civilization I and Pre-Calculus.  He 
further withheld a January 15, 1993 letter from his 
mathematics instructor at FTCC which would have revealed him 
being a "quiet and attentive student who consistently 
applie[d] himself to the task of mastering the subject."  He 
also failed to inform the RO of his acceptance in the pre-
engineering program at USF.

The record further shows that the appellant allowed his wife 
to make numerous misrepresentations concerning his 
psychiatric status on his behalf.  In his presence, she 
stated that he spent his time doodling with crayons and 
watching cartoons.  She claimed that he was totally mentally 
incapacitated and unemployable.  She claimed that he needed 
assistance to perform his ADL's.  She claimed he was mute and 
wore diapers.  She claimed that he was unable to travel and 
unable to undergo VA examination due to his fragile 
psychiatric status.  As noted by the psychiatric team at 
Tampa General Hospital University in December 1993, he 
undertook to "coaching" by his wife on what to say and 
repeated those answers in a "rehearsed and robotic way."  
When convenient, they both pretended not to know each other.  
When out of believed observation, he drove a car and openly 
communicated with her.

The willful actions of the appellant are demonstrated by the 
following documented evidence:

1) on February 11, 1993, he exhibited "excellent 
reasoning ability" on his Adult Basic Education 
test scores;
2) on April 7, 1993, he presented to VA 
Vocational and Rehabilitation service as well-
dressed, fully oriented and easily 
conversational;
3) on April 7, 1993, he presented to the RO with 
no signs of mental disability and requested a 
letter of recommendation for a driver's license 
and Certificate for VA Home Loan Guaranty;
4) on April 19, 1993, he filed a VA Form 28-1902 
certifying that he read about "electronics and 
other related issues" during his spare time and 
desired a job involving "troubleshooting and 
thinking."  He further stated his disability did 
not limit his ability to work in the field of 
electronical engineering; 
5) on May 6, 1993, he was coherent and well-
oriented during a vocational counseling 
interview, and denied requiring medical treatment 
or taking prescription medication;
6) on May 17, 1993, he phoned RO personnel 
requesting that his vocational counseling proceed 
without VA examination;
7) on May 18, 1993, he was observed by RO 
personnel to be unattended at his pool area and, 
when approached, appeared well-groomed, neatly 
attired and conversational;
8) on May 18, 1993, he rejected VA Vocational and 
Rehabilitation counseling so that he could 
undertake a "sabbatical" to pursue "personal 
interests such as golfing and travelling and ... 
enjoy[ing] [his] wife and [his] children with 
more quality time";
9) on August 23, 1993, he certified that his 
expected matriculation to Hillsborough Community 
College in pursuit of a degree in electronic 
engineering;
10) during a September 1993 VA O&E at the 
Charleston VAMC, he exhibited "intentional 
production of false and grossly exaggerated 
psychological and physical symptoms" motivated 
by securing financial benefits;
11) during a September 1993 VA hospitalization at 
the North Chicago VAMC, he displayed 
"inconsistent and dramatic" behavior;
12) during a private hospitalization in December 
1993, he was observed to accept coaching by his 
wife on how to present his disability.

Perhaps the most illustrative evidence regarding the extent 
of fraud involved in this case comes from the appellant's May 
21, 1993 visit to the RO.  In an effort to reinstate his 
compensation payments, he presented to the RO with a 
childlike appearance.  He walked with an uneven gaited 
shuffle and looked constantly at the ground just ahead of his 
feet.  He did not talk.  He doodled on a tablet with crayons 
and played with a plastic blue ball provided by his wife.  
Upon his departure, a witness observed a complete change in 
his demeanor once he left VA grounds.  His gait returned to 
normal and he began a conversation with his wife.  More 
incredulously, he exchanged his toy props for the car keys 
and drove away.

Based upon the above, the Board finds that the evidence of 
record establishes, beyond any semblance of doubt, that the 
appellant committed fraud by obtaining and retaining his VA 
benefits through the use of false statements, false 
representations, and intentional concealment of facts.  The 
effective date for a reduction or discontinuance by reason of 
an erroneous award based on an act of commission or omission 
by the beneficiary, or with beneficiary's knowledge, shall be 
the effective date of the award.  38 U.S.C.A. § 5112(b)(9) 
(West 1991); 38 C.F.R. § 3.500 (2000).

The Board finds that the appellant's fraudulent omissions and 
commission were established by record since he began classes 
at FTCC in January 1992.  In this case, the RO has assigned a 
later date of February 1, 1994 for the discontinuance of his 
100 percent rating for paranoid schizophrenia and special 
monthly compensation for aid and attendance.  Therefore, the 
claim for restoration of a 100 percent rating for service-
connected paranoid schizophrenia with special monthly 
compensation for aid and attendance since February 1, 1994 is 
denied.  There is no doubt to be resolved in the appellant's 
favor.  

In so concluding, the Board notes that the provisions of 
38 C.F.R. § 3.105 do not apply as the provisions of 38 C.F.R. 
§ 3.500 are controlling.  See VDA De Ventigan, 9 Vet. App. at 
36.  Nonetheless, the Board notes that the RO has complied 
with the procedural requirements of 38 C.F.R. § 3.105(e).  
Similarly, the provisions of 38 C.F.R. § 3.343(a), which 
require a showing of material improvement in physical or 
mental condition prior to discontinuance of a total 
disability rating, are not applicable in the presence of 
fraud.  Cf. 38 U.S.C.A. § 110 (West 1991).  The provisions of 
38 C.F.R. § 3.344, which apply to ratings that are continuous 
and stable for five years or more, also do not govern the 
rating reduction at issue.

B.  Failure to cooperate during VA O&E examination

A claimant is required to report for scheduled VA medical 
reexamination, to include periods of hospital observation, 
whenever VA determines there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2000).  When continued entitlement to a 
benefit cannot be confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, VA shall rate original 
compensation claims based on the evidence of record and deny 
any other original claim, reopened claim or claim for an 
increased rating.  38 C.F.R. § 3.655(b) (2000).  The current 
claim on appeal, which involves restoration of a 100 percent 
rating for service-connected paranoid schizophrenia with 
special monthly compensation for aid and attendance, is not 
an original compensation claim for purposes of 38 C.F.R. § 
3.655(b) (2000).

As noted above, the RO granted service connection for 
paranoid schizophrenia in a March 1992 rating decision.  At 
that time, the RO assigned an initial 100 percent evaluation.  
In a decision dated in November 1992, the RO granted special 
monthly compensation for aid and attendance.  In a letter 
dated on September 2, 1993, the RO notified the Custodian-in-
Fact that a medical review of the appellant's disability was 
required by means of a period of O&E.  At this time, the RO 
advised the Custodian-in-Fact as to the consequences of 
failing to report for VA examination as follows:

"It should be impressed upon the veteran the 
necessity for him to report as scheduled.  If, 
for any reason, he fails to report for this 
evaluation, payment of disability compensation 
will be suspended, and not resumed until after 
an evaluation, such as described above has been 
completed and the results reviewed by this 
office."

On September 16, 1993, the appellant reported for his VA O&E 
examination at the Charleston VAMC.  During his 
hospitalization, he exhibited "intentional production of 
false and exaggerated psychological and physical symptoms."  
He allowed his wife, who provided his treatment history due 
to his claimed mutism, to provide inaccurate and exaggerated 
information.  He was diagnosed with malingering, and informed 
that further evaluation was necessary to clarify the 
diagnosis of his personality disorder.  At this time, he 
refused further evaluation and elected to be discharged.  
Nonetheless, he was given the opportunity for a negotiated 
return to the Charleston, South Carolina VAMC for further 
evaluation.  He was discharged on September 24, 1993.

On September 26, 1993, the appellant was admitted to the 
North Chicago VAMC due to claimed decompensation of his 
mental illness.  His hospital course was described as 
inconsistent and dramatic, and an investigation by medical 
personnel discovered the necessity of a detailed O&E.  
However, he elected to be discharged against medical advice.

Upon review of the evidence of record, the Board's finds that 
the appellant failed to cooperate with VA during his 
September 1993 period of O&E at the Charleston VAMC by making 
false and exaggerated representations.  He voluntarily 
elected to leave the VAMC prior to the conclusion of his 
examination.  This refusal to fully participate and complete 
his O&E examination is the equivalent of failing to report 
for VA examination.  38 C.F.R. § 3.655(a) (2000) (the terms 
examination and reexamination under section 3.655 include 
periods of hospital observation when required by VA).  See VA 
O.G.C. Prec. 04-91 (Feb. 13, 1991) (refusal to participate in 
VA examination without good cause may be considered a failure 
to report for purposes of 38 C.F.R. § 3.655).  He voluntarily 
declined an O&E examination during his September 1993 
admission at the North Chicago VAMC.

It is well settled principle that a claimant must cooperate 
in the adjudication process by providing information that 
he/she may have or should have that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  The appellant contends that good cause exists 
for failing to reporting for VA O&E examination because such 
an examination would cause an exacerbation or decompensation 
of his psychiatric condition.  Instead, he has requested a VA 
C&P examination subject to limitations and/or VA Social and 
Industrial Survey.  However, the RO has the authority to 
determine that a period of hospital observation is required.  
38 C.F.R. § 3.327(a) (2000).  Additionally, the decision as 
to whether or not a claimant fails to report for good cause 
is a judgment matter for the adjudicator.  See 55 Fed. Reg. 
49520 (Nov. 29, 1990).  See also 38 C.F.R. § 3.655(a) (2000) 
(examples of good cause include illness or hospitalization of 
claimant, death of immediate family member, etc.).

The Board finds that the appellant's explanations of good 
cause are meritless.  First, the September 1993 O&E 
examination report from the Charleston VAMC reveals that he 
attended examination well and that his claimed symptoms were 
intentionally feigned.  Second, the medical opinion from Dr. 
H.S., which states that reporting for VA examination would be 
detrimental to the appellant's psychiatric health, lacks  
probative value as it is based upon the false and misleading 
report of medical and non-medical history provided by Mrs. O.  
See generally Reonal v. Brown, 5 Vet. App. 458 (1993) 
(medical opinion based on an inaccurate factual premise lacks 
probative value).  A review of Dr. H.S.'s clinical records 
not only reveals his lack of knowledge of the diagnosis of 
malingering but also reflects his concern regarding the 
"evasive" conduct by Mrs. O.  Furthermore, the recent 
diagnosis of PTSD by Dr. H.S. is presumably based upon a 
reported history of exposure to "combat stress" during 
Desert Storm which, of course, is untrue.  VA is not bound to 
accept his medical statement, and this Board member declines 
to do so.  38 C.F.R. § 3.326(c) (2000).

The Board further notes that the reasons underlying the RO's 
request for O&E examination are self-evident in this case.  
The appellant's attempt to place conditions and limitations 
on VA examination has no legal merit.  See VA O.G.C. Prec. 
04-91 (Feb. 13, 1991) (claimant has no right to condition VA 
examination upon the presence of an attorney and/or recording 
device); Olson v. Principi, 3 Vet. App. 480, 483 (1992) 
(claimant had not legal right to condition his reporting to 
VA examination unless he received a CT scan); Holland v. 
Brown, 6 Vet. App. 443, 445, 448-9 (1994) (refusal to submit 
to VA examination because of televised reports regarding care 
at VAMC's not considered good cause); Dusek v. Derwinski, 2 
Vet. App. 519, 522  (1992) (claimant's allegations of medical 
malpractice and racial discrimination not considered good 
cause for failure to appear for VA examination).  Simply put, 
the appellant voluntary terminated his O&E examinations in 
September 1993 because the extent of his fraudulent activity 
was discovered.  His desire to limit the scope of review of 
examination does not rise to the level of good cause.  
38 C.F.R. § 3.655(a) (2000).

Based upon the above, the Board finds that, following the 
appellant's failure to report for VA O&E examinations in 
September 1993, the RO issued a pretermination notice to the 
Custodian-in-Fact on September 29, 1993.  38 C.F.R. 
§ 3.655(c)(1) (2000).  Within the 60-day period from this 
pretermination notice, the appellant had an open invitation 
to resume his O&E examination, but he failed to do so.  As 
the claim on appeal is not an original compensation claim, 
the Board denies the claim.  38 C.F.R. § 3.655(b) (2000).  
Even if the Board was given the authority to exercise 
discretion in favor of the appellant, this Board member would 
decline to do so.  The RO's discontinuance of VA compensation 
as of February 1, 1994 is well within the parameters of 
38 C.F.R. § 3.655(c)(2).  Therefore, the Board finds that an 
alternative basis exists for denying restoration of a 100 
percent rating for service-connected paranoid schizophrenia 
with special monthly compensation for aid and attendance 
since the effective date of February 1, 1994.  38 C.F.R. 
§ 3.656(c)(3) (2000).  There is no doubt to be resolved in 
the appellant's favor.

C.  Failure to report for VA examination

Finally, the Board notes that the RO undertook another 
attempt to schedule the appellant for O&E examination in 
August 1994.  On August 31, 1994, the RO informed the 
Custodian-in-Fact that an examination of the appellant was 
necessary and that his failure to report for examination 
could result in disallowance of his claim.  On September 9, 
1994, the VAMC in Madison, Wisconsin sent a letter to the 
appellant requesting him to schedule his inpatient admission.  
A similar letter was sent to his Custodian-in-Fact on October 
4, 1994.  However, neither the Custodian-in-Fact nor the 
appellant responded to the scheduling request, and the 
examination was canceled due to failure to report.  A 
November 1994 RO rating decision noted his failure to report 
for O&E examination.

As indicated above, the appellant has been provided ample 
opportunity to report for VA O&E examination and challenge 
the rating reduction at issue.  He chose to make himself 
unavailable for examination despite being mentally and 
physically capable for attending a VA O&E examination.  
Therefore, he alone must bear the adverse consequences of his 
conduct.  As the claim on appeal is not an original claim, 
the Board finds an alternative basis exists to deny the claim 
as of October 4, 1994 for failure to report.  This is the day 
the Custodian-in-Fact was notified to contact the RO to 
schedule his examination.  Nonetheless, as indicated above, 
an earlier effective date for reduction is shown by his 
commission of fraud in obtaining his VA benefits as well as 
his failure to report for VA O&E examination in 1993.  
Further action without response or assistance from the 
appellant would constitute a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  There is no doubt to be resolved in the appellant's 
favor.


ORDER

The claim for restoration of a 100 percent rating for 
service-connected paranoid schizophrenia with special monthly 
compensation for aid and attendance is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

